     Case 2:07-cr-00216-WBS-DB Document 26 Filed 08/31/20 Page 1 of 1

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   UNITED STATES OF AMERICA,               No. 2:07-cr-216-WBS
13                  Plaintiff,

14        v.                                 ORDER
15   TRAVIS HEFFLEY,

16                  Defendant.

17

18                                 ----oo0oo----

19               Defendant has filed a motion to withdraw his guilty

20   plea.     (Docket No. 24.)   However, defendant provides no facts or

21   legal arguments in support of his request.        Moreover, while

22   defendant states that the motion is made pursuant to Federal Rule

23   of Criminal Procedure 11(d)(2)(B), that rule by its express terms

24   applies only to withdrawals of guilty pleas before the imposition

25   of a sentence.     Accordingly, the motion is DENIED.

26               IT IS SO ORDERED.

27   Dated:    August 31, 2020

28
                                         1
